            Case 2:19-cv-00519-GMN-VCF Document 35 Filed 03/11/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      PHILLIP FORMAN, an individual,
4
                           Plaintiff,
5                                                           2:19-cv-00519-GMN-VCF
      vs.                                                   ORDER
6     UNITED HEALTH PRODUCTS,INC., a Nevada
      domestic corporation; and DOUGLAS K.
7
      BEPLATE, an individua,
8                           Defendants.
9

10          Before the Court is the Motion to Compel Defendant Douglas K. Beplate’s Deposition (ECF No.
11   32).
12          Accordingly,
13          IT IS HEREBY ORDERED that a video conference hearing is scheduled for 2:00 PM, April 6,
14   2021, on the Motion to Compel Defendant Douglas K. Beplate’s Deposition (ECF No. 32).
15          IT IS FURTHER ORDERED that the Joint Pretrial Order deadline of March, 26, 2021, is
16   VACATED pending further order of the court.
17          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
18   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
19   conference hearing by noon, April 5, 2021.
20          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
21          INSTRUCTIONS FOR THE VIDEO CONFERENCE
22          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
23   to the participants email provided to the Court.
24          • Log on to the call ten (10) minutes prior to the hearing time.
25          • Mute your sound prior to entering the hearing.
           Case 2:19-cv-00519-GMN-VCF Document 35 Filed 03/11/21 Page 2 of 2




1           • Do not talk over one another.

2           • State your name prior to speaking for the record.

3           • Do not have others in the video screen or moving in the background.

4           • No recording of the hearing.

5           • No forwarding of any video conference invitations.

6           • Unauthorized users on the video conference will be removed.

7

8           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

9    code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

10   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

11

12          DATED this 11th day of March, 2021.
                                                                  _________________________
13                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
